Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-15-2008

USA v. Griggs
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4719




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Griggs" (2008). 2008 Decisions. Paper 108.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/108


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               _________________

                                     No. 07-4719
                                  _________________

                           UNITED STATES OF AMERICA

                                           v.

                                 DOUGLAS GRIGGS,
                                             Appellant
                                  ________________

                                     Appeal from the
                           United States District Court for the
                                  District of New Jersey
                            (D.C. Criminal No. 05-cr-00202)
                      District Judge: Honorable Stanley R. Chesler
                                    ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 21, 2008
                                  ________________

          Before: BARRY and CHAGARES, Circuit Judges, and RESTANI * , Judge

                          (Opinion Filed: December 15, 2008)
                                  _______________

                                      OPINION
                                   _______________


RESTANI, Judge.


      *
         Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.
       This is an appeal of a sentence imposed following a violation of supervised

release. We will affirm the sentence.

       On November 26, 2007, Douglas Griggs pled guilty to two violations of the

conditions of his supervised release – leaving the judicial district without permission and

failure to pay the fine imposed at sentencing for the original conviction for being a felon

in possession of a firearm. After a period of two weeks to consider the record, the

District Court sentenced him to a term of imprisonment of one year and one day and one

year of supervised release, a sentence which exceeded the range specified in the United

States Sentencing Guidelines by one day.1

       We will not recite here all the facts concerning Mr. Griggs’s original crime or the

circumstances of the supervised release because they are well-known to the parties and

were well-known to the sentencing court. Griggs does not challenge the Guidelines

calculation. Rather, he claims the sentence was procedurally and substantively defective

because the Court failed to consider the factors set forth in 18 U.S.C. § 3553(a). The

claim is based upon the Court’s failure to discuss the factors specifically and in detail.

Failure to cite to each § 3553(a) factor, however, is not a ground for reversal. United

States v. Charles, 467 F.3d 828, 831 (3d Cir. 2006). It is clear to us from the record,

however, that the Court was aware of all of the facts which related to the sentencing

factors that the Court considered, and that the Court arrived at a reasonable sentence,



       1
           The defendant requested the extra day in order to qualify for good-time credit.

                                               2
though not the non-custodial one defendant sought. It is also clear from the record and

the words used by the Court that weighing large in the formulation of the sentence was

the purpose of sanctioning defendant for his breach of trust. This is an appropriate

consideration. See United States v. Dees, 467 F.3d 847, 853 (3d Cir. 2006).

       We perceive no substantive or procedural error in the sentence imposed. The

District Court’s Judgment and Conviction Order will be affirmed.




                                             3